So SF SN DH nH FPF WY YN &

NY N KN NO NY KN NY DD Re ee ea eo ea a
ao SN DM FF YW NY KF SD Oo Bw I DH mH BP WwW BB & CO

Case 5:18-cv-05814-BLF Document 74 Filed 07/23/19 Page 1 of 2

 

CLEMENT SETH ROBERTS (SBN 209203)
croberts@orrick.com

JACOB M. HEATH (SBN 238959)
jheath@orrick.com

WILL MELEHANI (SBN 285916)
wmelehani@orrick.com

JOHANNA L. JACOB (SBN 286796)
jjacob@orrick.com

ORRICK, HERRINGTON & SUTCLIFFE LLP
405 Howard Street

San Francisco, CA 94105

Telephone: +1-415-773-5700

Facsimile: = +1-415-773-5759

Attorneys for Plaintiff
POYNT CORPORATION

UNITED. STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

 

POYNT CORPORATION, Case No. 5:18-cv-05814 BLF
Plaintiff, PROOF OF SERVICE
v. Judge: Hon. Beth L. Freeman
INNOWI, INC.,
Defendant.

 

 

PROOF OF SERVICE
3:18-CV-05814 BLF
Case 5:18-cv-05814-BLF Document 74 Filed 07/23/19 Page 2 of 2

 

16
17
18
19
20
21
22
23
24
25
26
27
28

PROOF OF SERVICE
I, Amy Maruska, am over the age of eighteen years and not a party to the within-entitled
action. My business address is Orrick, Herrington & Sutcliffe LLP, 777 S. Figueroa Street, Suite
3200, Los Angeles, California 90017.
On July 23, 2019, I served the following document(s):

UNREDACTED VERSION OF EXHIBIT 4 TO THE DECLARATION OF LUC DAHLIN
IN SUPPORT OF DEFENDANT INNOWI, INC.’S MOTION TO DISMISS PURSUANT
TO F.R.C.P. 12(B)(6) AND MOTION TO STRIKE PURSUANT TO F.R.C.P. 12(F) subject
to PLAINTIFF POYNT CORPORATION’S ADMINISTRATIVE MOTION TO FILE
UNDER SEAL

(By Electronic Mail) By transmitting said document(s) in portable document format

from my e-mail address to the following person(s):

Neel Chatterjee, Esq.

Luc Dahlin, Esq.

GOODWIN PROCTER LLP

601 Marshall Street

Redwood City, CA 94063

Email: DG-InnowiPoyntCorp@goodwinlaw.com

The transmission was reported as complete and without error. The parties listed above
have consented to accept service by electronic mail.

I declare under penalty of perjury under the laws of the United States of America that I am
employed in the office of a member of the bar of this Court, at whose direction the service was
made, and that the foregoing is true and correct.

Executed on July 23, 2019, at Los Angeles, California.

AH

Amy Mariska ~ “)

PROOF OF SERVICE
5:18-CV-05814 BLF
